Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on 01/10/2022 has been entered. Claims 1-3 and 5-18 are now allowable based on applicant’s amendment. 
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 and 5-18 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “converting the motor phase voltage to a DQ reference frame using as a position of the multi-phase electric motor a value representing a motor electrical position plus a position offset to form a DQ motor phase voltage; calculating the electrical angle offset from the DQ motor phase voltages by adjusting the position offset until a D-axis component of the DQ motor phase voltage is zero, at which point it can be determined that the position offset is equal to an offset of the motor position sensor relative to an electrical angle of the multi-phase electric motor corresponding to the electrical angle offset”.

Examiner believes that the claim amendments put the case in condition for allowance. The limitations above are neither inherent nor obvious. Therefore, the claims are allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846